Case 1:21-cv-00154-DCJ-JPM Document 13 Filed 04/21/21 Page 1 of 1 PageID #: 172




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION
KAKHA KIKVADZE #A213-429-687,             CIVIL DOCKET NO. 1:21-CV-00154-P
Plaintiff

VERSUS                                    JUDGE DAVID C. JOSEPH

CHAD WOLF,                                MAGISTRATE JUDGE JOSEPH H.L.
Defendant                                 PEREZ-MONTES


                                 JUDGMENT

       For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

 Judge previously filed herein [ECF No. 12], noting the absence of objection thereto,

 and concurring with the Magistrate Judge’s findings under the applicable law;

       IT IS HEREBY ORDERED that the Plaintiff’s Petition for Writ of Habeas

 Corpus under 28 U.S.C. § 2241 [ECF No. 1] is DISMISSED WITHOUT PREJUDICE

 under Rule 41 of the Federal Rules of Civil Procedure. Consequently, the Motion for

 Temporary Restraining Order [ECF No. 3] is hereby DENIED as MOOT.

       THUS, DONE AND SIGNED in Chambers on this 21st day of April 2021.



                                       _____________________________________
                                       DAVID C. JOSEPH
                                       UNITED STATES DISTRICT JUDGE
